Citation Nr: 9917553	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  93-00 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Associate Counsel




INTRODUCTION

The veteran had active service from July 1943 to January 1946 
and from May 1948 to November 1953.

This appeal arises from an October 1989 rating decision in 
which the Department of Veterans Affairs (VA) Regional Office 
(RO) denied entitlement to service connection for PTSD.  

On appellate review in September 1994 and November 1995, the 
Board of Veterans' Appeals (Board) remanded the veteran's 
claim for additional development.  Because the issue remains 
denied, it has been returned for appellate consideration.  


FINDINGS OF FACT

1.  Evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.

2.  The veteran engaged in combat with the enemy in World War 
II (WWII) and Korea.

3.  The veteran's PTSD is related to service and in-service 
occurrences.


CONCLUSION OF LAW

The veteran's PTSD is related to service and events from 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991); 
38 C.F.R. § 3.303. 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon reviewing the evidence of record, the Board finds that 
the claim is well grounded.  The record shows that a current 
medical diagnosis of PTSD; the veteran has presented lay 
statements of killing a family while in service and seeing 
dead bodies, which are presumed credible for these purposes 
of an in-service stressor, which in a PTSD case is the 
equivalent of in-service incurrence or aggravation; and 
medical evidence of a nexus between service and the current 
PTSD disability is present.  VA outpatient treatment reports 
dated from January 1993 to November 1995 show diagnoses of 
PTSD secondary to combat experiences.  Cohen (Douglas) v. 
Brown, 10 Vet. App. 128, 136-37 (1997); 38 C.F.R. § 3.304(f) 
(1998).

Thus, the VA has the duty to assist the veteran.  In this 
regard, it is acknowledged that in the Board's November 1995 
remand, the RO was instructed to obtain from the veteran the 
specific details of the in-service stressors that he claimed 
caused the development of PTSD, and after the above 
development had been completed, forward any information 
provided by the veteran, to include any previous statements 
made by him with regard to his stressors, together with 
copies of statements previously submitted by him to the U.S. 
Army and Joint Services Environmental Support Group (ESG), 
now the United States Armed Service Center for Research of 
Unit Records (USASCRUR), for stressor verification.

Pursuant to the Board's remand directives, by a December 1995 
letter, the RO asked the veteran to submit specific details 
of alleged in-service stressors, including evidence detailing 
specific traumatic incidents he incurred in service, 
including the dates, places the incidents occurred, and unit 
he was attached to at that time.  The veteran did not 
respond.  Accordingly, in August 1996, the RO asked ESG to 
supply information associated with the veteran and his 
service.  A copy of the Board's remand was enclosed.  Within 
the same month, ESG replied that additional, more detailed 
information was needed.  

By a May 1997 supplemental statement of the case, the RO 
confirmed the denial of the veteran's claim and advised him 
of the ESG reply.  Within the same month, the veteran replied 
with general information associated with his period of 
service.  The veteran reiterated that he saw many dead bodies 
while in service.  Except for the aforementioned 
generalizations, the veteran provided no more specific 
information with regard to his alleged stressors.  The RO did 
not refer the veteran's claim to ESG for stressor 
verification.  In view of the foregoing development and 
because of the ultimate disposition reached below, the Board 
is satisfied that evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
additional development in this regard is not warranted.

VA law and regulation provide that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease.  
38 U.S.C.A. § 1110.  The regulations also state that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service 
or aggravated by service.  38 C.F.R. § 3.303.  Service 
connection may also be granted for certain chronic diseases, 
including psychoses, if manifest to a degree of 10 percent or 
more within one year from the date of separation from such 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 3.307, 3.309 (1998).

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b) (West 1991).

Eligibility for a PTSD service connection award requires (1) 
a current, clear medical diagnosis of PTSD; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between current symptomatology and the specific claimed in-
service stressor.  Cohen, supra; 38 C.F.R. § 3.304(f).

When all of the evidence is assembled, [VA] is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In this case, the service medical records show normal 
findings on psychiatric evaluation, including on discharge 
and reenlistment examination in September 1950 and on 
discharge examination in November 1953.

A January 1946 Separation Qualification Record shows that the 
veteran's military occupational specialty was an ammunition 
handler, heavy machine gunner, and gun crewman with medium 
artillery.  The report shows as a heavy machine gunner, the 
veteran served in WWII with the 213th field artillery for 
approximately twenty months.  His duties comprised of 
loading, aiming, and firing a 50-caliber machine gun; 
repairing and cleaning the weapon when necessary.  The 
veteran also received instructions in map reading, care of 
weapons, military courtesy and discipline, and camouflage 
techniques.  He also assisted with capturing and holding 
enemy positions.  

The veteran's record of Korean War service (DD-214) shows his 
decorations include the Korean Service Medal with 4 Bronze 
Service Stars.

A VA hospital summary report shows that the veteran was 
hospitalized from September to October 1984 for an acute 
change in personality.  After the death of his brother, the 
veteran was depressed, dwelled upon happenings in Korea, and 
had episodes of crying spells.  

The veteran also experienced memory lapses and recalled a 
history of paranoid ideation.  Admission examination revealed 
a depressed paranoid male who was alert and often crying.  
After hospitalization, the discharge diagnosis was pseudo-
dementia secondary to depression.

At VA examination in December 1988, the veteran recalled 
being a machine gunner in World War II and an anti-aircraft 
and field artillery man in Korea.  The veteran also stated 
that he was wounded in combat "when both legs were hit by 
shrapnel but it was not reported."  The veteran then 
recalled receiving psychiatric treatment in January 1985 when 
he had a nervous breakdown and noted since that time, he has 
received therapy at the Mental Hygiene Clinic.  During the 
interview, the veteran stated he had good days and bad days.  
He was easily upset, nervous, and shaky, but denied a history 
of hallucinations, homicidal and suicidal thoughts, and drug 
or alcohol abuse.  After interviewing the veteran and 
examination, which revealed normal findings, the examiner 
stated that the veteran gave a history of symptoms suggestive 
of anxiety that did not appear to be especially related to 
environment.  His symptoms had been present over at least 
three years.  Nevertheless, the veteran did not satisfy the 
criteria for a diagnosis of PTSD.  The diagnosis was anxiety 
disorder, not otherwise specified. 

In April 1989, the veteran stated while in Korea, he defended 
the Kempo Air Base with twin 40-millimeter guns on M-19 A-1 
tanks.  The veteran also recalled an incident that occurred 
one night while guarding the base's supply house.  He 
remembered he had orders to shoot at any sounds coming from 
the supply house.  One night he and another officer heard 
noises and opened fire, but after inspecting the area, they 
found that they had killed a family with children.  The 
veteran stated after this incident he was transferred to the 
40th Infantry Division.  In the letter, the veteran also 
recalled participating in combat at "heartbreak ridge," 
"sandbag castle," and "some hill."  During combat he 
incurred shell fragment wounds of the leg.  Because of the 
foregoing occurrences, after returning home, the veteran was 
afraid and nervous.  

VA outpatient treatment reports dated from July to August 
1990 show that the veteran received therapy for irritability, 
jumpiness, intrusive thoughts of combat, and rumination about 
disappointment with modern Americans.  A July 1990 
psychiatric report from the Psychology/Trauma Recovery 
Program shows that the veteran became tearful when describing 
his feelings about a recent government rulings permitting 
flag burnings.  The veteran stated that his symptoms had 
worsened since service, particularly since his retirement.  
The veteran also stated that he attempted to isolate himself 
and felt that his combat action was in vain.  He recalled 
experiencing a "nervous breakdown" in 1985 when he was 
discovered at work behaving as though he were in Korea.  
After interviewing the veteran, the psychologists stated that 
the veteran's self report was consistent with a diagnosis of 
chronic PTSD.

In December 1990, the veteran stated while in service he saw 
bodies being blown to pieces, some were burned and others 
buried in trenches.  Blood ran like water.  The veteran also 
reiterated the incident where he and a warrant officer opened 
fire on a supply building and killed a family.  

VA hospital and outpatient treatment reports dated from 1990 
to 1991 show that the veteran continued to receive counseling 
treatment.  

At his personal hearing in March 1991, the veteran testified 
that while in WWII, he was a machine gunner.  After WWII, he 
returned to farming and then reentered service.  The veteran 
testified that in Korea, he was stationed with the 45th 
Division in field artillery.  The veteran then recalled that 
on one occasion, he and another officer was assigned as a 
guard outside of food supply and was given orders to do 
"whatever was necessary to bring this to a head."  The 
veteran stated someone was stealing supplies from storage.  
The veteran then recalled that late one night the guard dog 
began to growl, and as a result, he went to the door and said 
"halt" but nobody halted.  They opened fire.  That night he 
and the other officer killed two American soldiers and four 
Koreans.  The veteran then testified since service, he has 
had recurrent dreams of that incident approximately 2-3 times 
a week, and when he awakened, he was nervous.  

The veteran also testified that he had flashbacks, was easily 
angered, and startled.  The veteran's spouse testified that 
she and the veteran married shortly after service.  After 
service, the veteran was a workaholic and avoided people.  In 
1984 he had a nervous breakdown.  

On psychiatric consultation in April 1991, the examiner 
reviewed the veteran's medical history.  The examiner also 
recalled a July 1990 note labeled as "Psychology Trauma 
Recovery Program", noted in the summary that the veteran's 
self-report was consistent with the diagnosis of PTSD.  The 
examiner then stated that examination of the content of the 
note, however, did not clearly suggest PTSD.  The examiner 
maintained he could not find evidence of formal psychological 
testing for PTSD.  The veteran's problems consisted of 
nervousness.  

The examiner then reviewed the veteran's complaints of 
experiencing nervousness and sleeplessness and reported that 
mental status examination was normal.  After examining the 
veteran, in the discussion section, the examiner again 
recalled that an outpatient record showed treatment in trauma 
recovery with psychological testing consistent with diagnosis 
of PTSD, but noted that prior diagnoses included depressive 
pseudodementia and anxiety disorder.  The examiner then 
acknowledged reviewing the veteran's file and stated that he 
could not find evidence of formal psychological testing for 
PTSD, although two physicians stated that the veteran's self-
report was consistent with PTSD.  The examiner acknowledged 
that he had examined the report and a clear history 
consistent with PTSD was not found.  

The veteran had a history of exposure to combat and recalled 
war trauma to his spouse approximately once a week; however, 
he did not satisfy the full criteria for a diagnosis of PTSD.  
The veteran's symptoms were consistent with an anxiety 
disorder, as he gave a clear history of intermittent anxiety 
which did not appear to be related to the environment.  
Additionally the veteran complained of poor sleep, but he did 
not present a history of recurrent nightmares of Vietnam.  He 
also had a very active social life.  

Regarding his past diagnoses of depression, the examiner 
stated that the veteran did not exhibit symptoms consistent 
with depression and dementia or pseudodementia was not 
exhibited either.  The diagnosis was anxiety disorder, not 
otherwise specified.

A VA examination report dated in April 1991 shows that the 
veteran underwent behavioral observation and psychometric 
testing.  After reviewing the veteran's scores, the examiners 
concluded while psychometric data should not be used as the 
sole source of information for diagnostic purposes, the test 
results were inconsistent with a diagnosis of PTSD when 
compared to normative data for civilians and Vietnam 
veterans.

Continued treatment for complaints of irritability, 
nervousness, and nightmares and diagnoses of PTSD are 
documented throughout VA outpatient treatment reports dated 
from February 1991 to September 1994.  The reports record 
diagnoses of PTSD secondary to combat exposure.  

At VA examination in April 1995, the veteran recalled serving 
as a machine gunner in World War II and Korea.  The veteran 
also recalled having a nervous breakdown in 1984 where he 
went back to war but could not identify any precipitant for 
that episode.  Since 1984, he had received counseling 
treatment.  During the interview, the veteran's subjective 
complaints consisted of insomnia, dreams of combat, 
recollections of war time experiences, nervousness, avoidance 
behavior, and avoiding combat movies.  

The veteran acknowledged having homicidal ideation and 
auditory hallucinations described as "voices from combat 
calling him for help," but denied a history of visual 
hallucinations, suicidal thoughts, and drug or alcohol abuse.  
The veteran also recalled operating a .50 caliber machine gun 
for 21 months in WWII.  He also stated while in WWII, enemy 
soldiers sent children, and elderly men and women with 
grenades and bombs.  They also used monkeys to throw 
grenades.  

The veteran stated that if they had time, they would pick 
them up and throw them back.  He added in Korea, the hardest 
part was that he could not show emotions.  He recalled 
serving in New Guinea, Rattan, Luzon Islands, and Yung Dung 
Po.  Mental status examination was essentially normal, except 
for mildly pressured speech and an anxious mood and affect.  
The veteran satisfied the criteria needed for a diagnosis of 
PTSD was noted.  

At the Psychology/Trauma Recovery Program in May 1995, 
psychological testing showed that the veteran was 
administered the Minnesota Multiphasic Personality Inventory, 
the Beck Depression Inventory, and the Speilberger State-
Trait Anxiety Inventory tests.  After reviewing test results, 
the examiners found that the veteran's profile failed to 
provide support for a diagnosis of PTSD.  The examiners wrote 
while psychometric data should not be used as the sole source 
of information for diagnostic purposes, test results failed 
to provide a definitive statement of support for a diagnosis 
of PTSD.  However, the veteran may be experiencing some 
distress (e.g., mild depression) which he may present as a 
somatic complaint.  It was possible that his distress is due 
to actual physical problems.  It was noted that the veteran's 
testing results should be combined with other data to form a 
final diagnostic impression.

In an addendum to the April 1995 examination report, the VA 
examiner noted that although additional testing revealed that 
the veteran did not satisfy the criteria for PTSD, because 
the veteran was a veteran of the Korean War and there were 
data established for that war and because of the history 
supplied by the veteran, as well as mental status 
examination, the diagnosis of PTSD was appropriate.

VA outpatient treatment reports dated from January 1993 to 
November 1995 show continued complaints of nervousness, 
irritability, sleeplessness, and nightmares associated with 
combat.  The reports also record diagnoses of PTSD secondary 
to combat.  Also of record is an article titled "Lingayen 
Gulf: Gateway to Luzon."





In July 1998, the veteran was admitted for VA observation and 
examination.  At that time, he complained of anxiety, 
flashbacks, nightmares and difficulty with sleeping.  Mental 
status examination, however, showed normal psychomotor 
behavior as well as good eye contact.  The veteran was not 
restless, his mood was euthymic, his affect appropriate and 
not depressed, and his speech was continuous, productive, not 
pressured with normal volume and rate.  His thought process 
may have been tangential, but flight of ideas or looseness of 
associations was not detected.  Evidence of delusions, 
paranoia, or auditory or visual hallucinations was not 
present at examination either.  

The veteran was alert, oriented to time, place, person and 
situation.  Immediate recall after five minutes was 3/3 and 
remote memory was normal.  Abstraction was poor by proverb, 
but concentration was good as evidenced by successful serial 
7's.  Insight and judgment were good and the veteran had full 
understanding of his deficiencies.  While hospitalized, 
consultation and liaison service care evaluated the veteran 
and a diagnosis of PTSD was corroborated.  Although while 
hospitalized, the veteran did not have problems with 
nightmares or flashbacks.  He also slept well and returned 
home on weekend passes.  Suicidal and homicidal ideation was 
absent as well.  

On discharge disposition, the physicians found that the 
veteran appeared to be affected by PTSD as evidenced by his 
irritability, dissociated episodes, fears of being unjustly 
accused of events, and chronic severe nightmares.  His Global 
Assessment of Functioning was 45 as evidenced by serious 
impairment in social and occupational functioning and severe 
impulse - - of driving dissociation state after a distressing 
nightmares.  The diagnoses were Axis I: PTSD; Axis II: 
deferred; Axis IV: problems with primary support system and 
problems with employment; GAF current 45 over past year 50.

As discussed above, eligibility for a PTSD service connection 
award requires (1) a current, clear medical diagnosis of 
PTSD; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a causal nexus between current symptomatology and the 
specific claimed in-service stressor.  Cohen v. Brown, 8 Vet. 
App. 5 (1995); 38 C.F.R. § 3.304(f).

In this case, the first and third elements are met.  The 
veteran has a current and clear medical diagnosis of PTSD and 
VA physicians have opined that the veteran's military 
experience is directly related to his current condition.  
Therefore, the only issue remaining is whether or not the 
veteran has provided credible supporting evidence that the 
claimed in-service stressors actually occurred.  Suozzi v. 
Brown, 10 Vet. App. 307 (1997); Cohen, supra.  

In Gaines v. West, 11 Vet. App. 353 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter referred to as the Court) held if the veteran's 
claimed stressor is not combat related, his lay testimony is 
insufficient to establish the occurrence of a stressor and 
must be corroborated by credible and supporting evidence.  On 
the other hand, if the veteran did engage in combat with the 
enemy, he is entitled to have his lay statements accepted, 
without the need for further corroboration, as satisfactory 
evidence that the claimed events occurred, unless his 
descriptions are not consistent with the circumstances, 
conditions, or hardships of service or unless the Board finds 
by clear and convincing evidence that the particular asserted 
stressful event did not occur.  Id. at 357-358; Cohen v. 
Brown, 10 Vet. App. at 146-147.  

Regarding the veteran's combat status, the evidence of record 
is in his favor.  Although the veteran was not awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation, his service administrative records, specifically 
the Army of the United States Separation Qualification 
Record, show while in WWII, the veteran loaded, aimed, and 
fired a 50-caliber machine gun and assisted in capturing and 
holding enemy positions.  During this time, the veteran's 
military occupational specialty included ammunition handler, 
heavy machine gunner, and gun crewman medium artillery.  

The service administrative records also show that 
participated in combat while in Korea.  The veteran served in 
combat extending from February 1952 to April 1952, from May 
1952 to November 1952, and from December 1952 to June 1953.  
In view of the foregoing, the veteran has combat status.  
38 U.S.C.A. § 1154(b); Gaines, 11 Vet. App. at 359.  

Because of the veteran's combat status, in this case, he 
prevails on the merits unless VA produces "clear and 
convincing evidence" to the contrary - - that is, unless VA 
comes forward with more than a preponderance of the evidence 
against the claim.  Arms v. West, 12 Vet. App. 188 (1999).  
"Clear and convincing evidence" is an intermediate standard 
of proof between "beyond a reasonable doubt" (as applied in 
criminal cases) and a "fair preponderance of the evidence". 
Caluza v. Brown, 7 Vet. App. 498, 509 (1995) (citations 
omitted).

After reviewing the evidence of record, the Board finds that 
entitlement to service connection for PTSD is warranted.  The 
veteran prevails because there is no clear and convincing 
evidence of record establishing that his alleged stressors--
shooting a family while guarding a supply building in Korea, 
being exposed to children and elderly persons carrying bombs 
and grenades while in WWII and Korea, and seeing burned and 
charred dead bodies-- did not occur.  Arms v. West 12 Vet. 
App. 188 (1999). 

The Board acknowledges that in an April 1989 statement, the 
veteran alleged while in Korea, he and other soldiers took 
turns guarding the supply house because someone was stealing 
their supplies, that they were ordered to shoot first at any 
sound, and that on one night, he and a warrant officer heard 
noises coming from inside the supply house and as a result, 
they opened fire.  When it was all over, they had killed a 
family, children included.  The Board also acknowledges at 
his personal hearing in March 1991, the veteran testified 
that while stationed at Kempo Air Base in Korea, he and 
another officer were assigned guard duty and one night while 
keeping watch, the K-9 began to growl.  The veteran then 
stated that he went through the door, yelled "halt" and 
fired.  Instead of killing a family with children, the 
veteran stated that he killed two American soldiers and four 
Koreans.  

Nevertheless, in spite of the aforementioned inconsistencies, 
the Board finds that the veteran's inconsistent statements do 
not rise to the level of being clear and convincing evidence 
against his claim.  Further the record is devoid of any 
evidence disputing the veteran's allegations of seeing dead 
bodies being burned or lying in trenches.  Notwithstanding 
the fact that there is no official record of the occurrence 
of such stressors and the fact that the recollection of the 
veteran's alleged stressors are at times inconsistent, 
entitlement to service connection is in order.  There is no 
clear and convincing evidence to rebut the veteran's claim 
pursuant to Section 1154(b).  

Additionally, in his April 1989 letter and on VA examination 
in December 1988, the veteran stated while in combat he 
incurred shell fragment wounds of the legs.  In this matter, 
the Board acknowledges that service medical records are 
devoid of any references to treatment received for any wounds 
incurred during combat.  It is also noted that the service 
administrative records do not indicate that the veteran 
incurred wounds from combat action with the enemy and that 
the post-service evidence is devoid of any allegations of, 
complaints of, or findings associated with shell fragment 
wounds.  In spite of the fact that there is no official 
record of such incurrence in service, the veteran's claim is 
not defeated.  

In these circumstances, the Court has held because of the 
likelihood of incomplete recording of information seems as 
much of a concern as the non-recording of it, in a combat-
related situation, the absence of an official notation of 
diagnosis or treatment of a particular injury or disease in a 
service medical record may not be used by VA to rebut by 
clear and convincing evidence at the merits-adjudication 
stage.  Rather only an affirmative finding may be used as 
part of the clear and convincing evidence necessary to rebut 
pursuant to Section 1154(b).  In this case, no such evidence 
is present.  Thus, the Board has no alternative to conclude 
that with application of the above discussed criteria, the 
evidentiary record supports a grant of entitlement to service 
connection for PTSD.  


ORDER

Entitlement to service connection for PTSD is granted.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

